\OOQ\!O\Ul-P

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

McGREGOR W. SCOTT

United States Attorney

KAREN A. ESCOBAR
Vl`NCENZA RABENN

Assistant United States Attorneys
2500 Tulare Street, Suite 4401
Fresno, California 93 721
Telephone: (559) 497-4000
Facsimile: (559) 497-4099

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DIS'I`RIC'I` COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. l:l4-CR~00101-DAD-BAM
Plaintiff, ORDER FOR FORFEITURE MONEY
JUDGMENT
v.
DOUGLAS JASON WAY,
aka Jason Way,
Defendant.

 

 

 

Based upon the United States’ Application for Forfeiture Money Judgment and the guilty
verdict entered by the Jury against defendant Douglas Jason Way, aka Jason Way,

IT IS HEREBY ORDERED that

1. The defendant Douglas Jason Way shall forfeit to the United States the sum of
$589,199.48 and that the Court imposes a personal forfeiture money judgment against defendant
in that amount.

2. Any funds applied towards such judgment shall be forfeited to the United States
of America and disposed of as provided for by law. Prior to the implementation of sentence,
any funds delivered to the United States to satisfy the personal money judgment shall be seized
and held by the Internal Revenue Service - Criminal Investigations, or by the United States

Marshals Service, in its secure custody and control.

ORDER FOR FORFE|TURE MONEY JUDGMENT 1

 

4>.

O\U'!

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

3. This Order of Forfeiture shall become final as to the defendant at the time of
Sentencing, and shall be made part of the sentence and included in the judgment

4. The United States may, at any time, move pursuant to Rule 32.2(e) to amend this
Order of Forfeiture to substitute property having a value not to exceed $589,199.48 to satisfy the

money judgment in Whole or in part.

DATED;M 914/g 4 D/Z¢{

DALE A. DROZD
UNI'I`ED STATES DISTRICT JUDGE

 

Ordcr for Fnrfeiture Money Judgmenl 2

 

